Name: Commission Regulation (EC) No 2404/96 of 17 December 1996 amending Regulation (EEC) No 2282/90 laying down detailed rules for increasing the consumption and utilization of apples and the consumption of citrus fruit
 Type: Regulation
 Subject Matter: marketing; NA;  plant product;  civil law;  consumption
 Date Published: nan

 Avis juridique important|31996R2404Commission Regulation (EC) No 2404/96 of 17 December 1996 amending Regulation (EEC) No 2282/90 laying down detailed rules for increasing the consumption and utilization of apples and the consumption of citrus fruit Official Journal L 327 , 18/12/1996 P. 0027 - 0031COMMISSION REGULATION (EC) No 2404/96 of 17 December 1996 amending Regulation (EEC) No 2282/90 laying down detailed rules for increasing the consumption and utilization of apples and the consumption of citrus fruitTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1195/90 of 7 May 1990 on measures to increase the consumption and utilization of apples (1), and in particular Article 5 thereof, Having regard to Council Regulation (EEC) No 1201/90 of 7 May 1990 on measures to increase the consumption of citrus fruit (2), and in particular Article 4 thereof, Whereas Commission Regulation (EEC) No 2282/90 (3), as last amended by Regulation (EC) No 1907/94 (4), lays down detailed rules for increasing the consumption and utilization of apples and the consumption of citrus fruit; Whereas, in view of the experience gained and to ensure that the measures are based on the most recent data, the period between the final date for the submission of aid applications and the start of the promotional campaign should be reduced; whereas Article 5 of Regulation (EEC) No 2282/90 should be amended to this end; Whereas the conditions governing the signing of contracts and payments referred to in Article 7 and 8 respectively of Regulation (EEC) No 2282/90 should be adjusted so that they correspond to the conditions laid down in Commission Regulation (EC) No 3582/93 (5), as amendend by Regulation (EC) No 2134/96 (6), as regards promoting the consumption of milk in the Community and in Regulation (EC) No 1318/93 (7), as last amended by Regulation (EC) No 715/96 (8), on the promotion of quality beef; Whereas, for reasons of sound financial management, provision should be made for an independent assessment of the programmed operations in addition to the internal assessment already provided for in the third indent of Article 8 (4) of Regulation (EEC) No 2282/90; whereas the detailed rules for its implementation and funding should also be laid down; Whereas point 6 of Annex II to Regulation (EEC) No 2282/90 stipulates that the cost of the programme is to be expressed in national currency; whereas, with a view to bringing the Regulation into line with the other Regulations on promotion, it is also necessary to specify that the cost of the programme and its budget are to be expressed in ecus; Whereas Regulation (EEC) No 2280/90 should be amended accordingly; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2282/90 is hereby amended as follows: 1. In Article 5 the dates '31 August`, '30 September` and '31 October` are replaced by '31 October`, '30 November` and '31 December` respectively. 2. The words 'with all due speed` in the first paragraph of Article 6 are replaced by 'before 15 July of the year following their submission.` 3. Article 7 is replaced by the following: 'Article 7 1. Each interested party shall be informed without delay by the contracting competent body of the outcome of its application. 2. The contracting competent bodies shall conclude contracts for the selected measures with the interested parties within two months following notification of the list. The bodies shall use for this purpose the standard contracts provided to them by the Commission. The contracts shall contain the applicable general terms and conditions which the contracting party must acknowledge and accept. 3. The contract shall not take effect until a security is lodged in favour of the competent body equal to 15 % of the amount of the Community financing, in order to ensure proper execution. If proof of the lodging of the security has not been received by the competent body within two weeks of the date of conclusion of the contract, the latter shall be void and shall not have any legal effect. The security shall be lodged in accordance with Title III of Commission Regulation (EEC) No 2220/85 (*). The primary requirement within the meaning of Article 20 of that Regulation is the completion of the measures contained in the contract within the time limits laid down. The security shall be released within the time limit and under the conditions laid down in Article 8 (4) and (6) of this Regulation. (*) OJ No L 205, 3. 8. 1985, p. 5.` 4. Article 8 is replaced by the following: 'Article 8 Interested parties shall lodge applications for payment with the contracting competent body as follows: 1. from the date the contract takes effect, the interested party may submit an application for an advance payment. The advance payment may cover at most 30 % of the Community contribution. Payment of the advance shall be conditional on the lodging with the competent body of a security equal to 110 % of the amount of the advance, in accordance with the conditions set out in Regulation (EEC) No 2220/85; 2. payments shall be made on the basis of quarterly applications for payment accompanied by supporting documents and an interim report on the progress of the contract. However, these payments and the advance referred to in paragraph 1 may not together exceed 75 % of the entire Community contribution; 3. the balance shall be applied for at the latest by the end of the fourth month following the date on which the measures contained in the contract were completed. The application is to be accompanied by: - appropriate supporting evidence, - a summary of the measures completed, - a report evaluating the visible results on the date of the report and the use that can be made of them. Except in cases of force majeure, a late application for the balance, accompanied by the documentation, shall result in a 3 % reduction in the balance for each month's delay; 4. payment of the balance shall be subject to a check of the documents referred to in paragraph 3. The balance shall be reduced in proportion to the extent to which the primary requirement stipulated in Article 7 (3) fails to be complied with; 5. the security referred to in point 1 above shall be released if full entitlement to the amount advanced has been established on payment of the balance; 6. the contracting competent body shall effect the payments provided for in this Article within three months from receipt of the application. However, it may postpone the payments referred to in paragraphs 2 and 4 in cases where additional verification is required; 7. the contracting competent body shall send the Commission as soon as possible the evaluation reports referred to in paragraph 3; 8. the applicable conversion rate shall be governed by Commission Regulation (EEC) No 1068/93 (*). (*) OJ No L 108, 1. 5. 1993, p. 106.` 5. The following Article 9a is added: 'Article 9a The interested party shall require an independent body to undertake an outside assessment of the measures approved in the programme. The party shall indicate in its application the name of the body chosen by competitive tender (with a minimum of three bids) as well as the reasons for the choice. The external assessment must include the following: - an ex-ante analysis of the suitability of the approved measures in terms of the programme's specific and general aims, - monitoring of the programme measures, using a significant sample, - an ex-post comparison of the results and the aims set, - a measurement of the cost/effectiveness of each operation and of the programme as a whole using performance indicators (output and impact). This assessment will be funded under the same conditions as all of the measures in the programme.` 6. Article 10 is replaced by the following: 'Article 10 1. In cases where payment is made wrongly, the beneficiary shall repay the sums paid, plus interest for the period from the date of payment to the date of repayment. The rate of interest shall be that applied by the European Monetary Cooperation Fund to its ecu transactions, as published in the C series of the Official Journal of the European Communities and in force on the date of the undue payment, plus 3 %. 2. The amounts recovered and the interest shall be paid to the paying agencies or bodies and shall be deducted by them from the expenditure financed by the European Agricultural and Guarantee Fund in proportion to the Community contribution.` 7. The words 'national currency` in points I.6 and III.1 in Annex II are replaced by 'ecus`. 8. The Annex to this Regulation is added as Annex III. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities. It shall apply only to applications submitted from the date of its entry into force. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 1996. For the Commission Franz FISCHLER Member of the Commission ANNEX 'ANNEX III LIST OF COMPETENT BODIES >TABLE> COMMISSION REGULATION (EC) No 2404/96 of 17 December 1996 amending Regulation (EEC) No 2282/90 laying down detailed rules for increasing the consumption and utilization of apples and the consumption of citrus fruit THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1195/90 of 7 May 1990 on measures to increase the consumption and utilization of apples (1), and in particular Article 5 thereof, Having regard to Council Regulation (EEC) No 1201/90 of 7 May 1990 on measures to increase the consumption of citrus fruit (2), and in particular Article 4 thereof, Whereas Commission Regulation (EEC) No 2282/90 (3), as last amended by Regulation (EC) No 1907/94 (4), lays down detailed rules for increasing the consumption and utilization of apples and the consumption of citrus fruit; Whereas, in view of the experience gained and to ensure that the measures are based on the most recent data, the period between the final date for the submission of aid applications and the start of the promotional campaign should be reduced; whereas Article 5 of Regulation (EEC) No 2282/90 should be amended to this end; Whereas the conditions governing the signing of contracts and payments referred to in Article 7 and 8 respectively of Regulation (EEC) No 2282/90 should be adjusted so that they correspond to the conditions laid down in Commission Regulation (EC) No 3582/93 (5), as amendend by Regulation (EC) No 2134/96 (6), as regards promoting the consumption of milk in the Community and in Regulation (EC) No 1318/93 (7), as last amended by Regulation (EC) No 715/96 (8), on the promotion of quality beef; Whereas, for reasons of sound financial management, provision should be made for an independent assessment of the programmed operations in addition to the internal assessment already provided for in the third indent of Article 8 (4) of Regulation (EEC) No 2282/90; whereas the detailed rules for its implementation and funding should also be laid down; Whereas point 6 of Annex II to Regulation (EEC) No 2282/90 stipulates that the cost of the programme is to be expressed in national currency; whereas, with a view to bringing the Regulation into line with the other Regulations on promotion, it is also necessary to specify that the cost of the programme and its budget are to be expressed in ecus; Whereas Regulation (EEC) No 2280/90 should be amended accordingly; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2282/90 is hereby amended as follows: 1. In Article 5 the dates '31 August`, '30 September` and '31 October` are replaced by '31 October`, '30 November` and '31 December` respectively. 2. The words 'with all due speed` in the first paragraph of Article 6 are replaced by 'before 15 July of the year following their submission.` 3. Article 7 is replaced by the following: 'Article 7 1. Each interested party shall be informed without delay by the contracting competent body of the outcome of its application. 2. The contracting competent bodies shall conclude contracts for the selected measures with the interested parties within two months following notification of the list. The bodies shall use for this purpose the standard contracts provided to them by the Commission. The contracts shall contain the applicable general terms and conditions which the contracting party must acknowledge and accept. 3. The contract shall not take effect until a security is lodged in favour of the competent body equal to 15 % of the amount of the Community financing, in order to ensure proper execution. If proof of the lodging of the security has not been received by the competent body within two weeks of the date of conclusion of the contract, the latter shall be void and shall not have any legal effect. The security shall be lodged in accordance with Title III of Commission Regulation (EEC) No 2220/85 (*). The primary requirement within the meaning of Article 20 of that Regulation is the completion of the measures contained in the contract within the time limits laid down. The security shall be released within the time limit and under the conditions laid down in Article 8 (4) and (6) of this Regulation. (*) OJ No L 205, 3. 8. 1985, p. 5.` 4. Article 8 is replaced by the following: 'Article 8 Interested parties shall lodge applications for payment with the contracting competent body as follows: 1. from the date the contract takes effect, the interested party may submit an application for an advance payment. The advance payment may cover at most 30 % of the Community contribution. Payment of the advance shall be conditional on the lodging with the competent body of a security equal to 110 % of the amount of the advance, in accordance with the conditions set out in Regulation (EEC) No 2220/85; 2. payments shall be made on the basis of quarterly applications for payment accompanied by supporting documents and an interim report on the progress of the contract. However, these payments and the advance referred to in paragraph 1 may not together exceed 75 % of the entire Community contribution; 3. the balance shall be applied for at the latest by the end of the fourth month following the date on which the measures contained in the contract were completed. The application is to be accompanied by: - appropriate supporting evidence, - a summary of the measures completed, - a report evaluating the visible results on the date of the report and the use that can be made of them. Except in cases of force majeure, a late application for the balance, accompanied by the documentation, shall result in a 3 % reduction in the balance for each month's delay; 4. payment of the balance shall be subject to a check of the documents referred to in paragraph 3. The balance shall be reduced in proportion to the extent to which the primary requirement stipulated in Article 7 (3) fails to be complied with; 5. the security referred to in point 1 above shall be released if full entitlement to the amount advanced has been established on payment of the balance; 6. the contracting competent body shall effect the payments provided for in this Article within three months from receipt of the application. However, it may postpone the payments referred to in paragraphs 2 and 4 in cases where additional verification is required; 7. the contracting competent body shall send the Commission as soon as possible the evaluation reports referred to in paragraph 3; 8. the applicable conversion rate shall be governed by Commission Regulation (EEC) No 1068/93 (*). (*) OJ No L 108, 1. 5. 1993, p. 106.` 5. The following Article 9a is added: 'Article 9a The interested party shall require an independent body to undertake an outside assessment of the measures approved in the programme. The party shall indicate in its application the name of the body chosen by competitive tender (with a minimum of three bids) as well as the reasons for the choice. The external assessment must include the following: - an ex-ante analysis of the suitability of the approved measures in terms of the programme's specific and general aims, - monitoring of the programme measures, using a significant sample, - an ex-post comparison of the results and the aims set, - a measurement of the cost/effectiveness of each operation and of the programme as a whole using performance indicators (output and impact). This assessment will be funded under the same conditions as all of the measures in the programme.` 6. Article 10 is replaced by the following: 'Article 10 1. In cases where payment is made wrongly, the beneficiary shall repay the sums paid, plus interest for the period from the date of payment to the date of repayment. The rate of interest shall be that applied by the European Monetary Cooperation Fund to its ecu transactions, as published in the C series of the Official Journal of the European Communities and in force on the date of the undue payment, plus 3 %. 2. The amounts recovered and the interest shall be paid to the paying agencies or bodies and shall be deducted by them from the expenditure financed by the European Agricultural and Guarantee Fund in proportion to the Community contribution.` 7. The words 'national currency` in points I.6 and III.1 in Annex II are replaced by 'ecus`. 8. The Annex to this Regulation is added as Annex III. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities. It shall apply only to applications submitted from the date of its entry into force. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 1996. For the Commission Franz FISCHLER Member of the Commission ANNEX 'ANNEX III LIST OF COMPETENT BODIES >TABLE>